United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.N., Appellant
and
U.S. POSTAL SERVICE, HILLCREST POST
OFFICE, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 10-806
Issued: November 10, 2010

Appearances:
Appellant, pro se
No appearance, for the Director

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2010 appellant filed a timely appeal from the November 4, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than one year has elapsed between the most recent merit decision dated
May 7, 1996 and the filing of this appeal on February 1, 2010, the Board lacks jurisdiction to
review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

On appeal, appellant contends that the medical evidence submitted in support of his
request for reconsideration is sufficient to establish that his current condition is causally related
to his November 1, 1978 employment injury.
FACTUAL HISTORY
The Office accepted that on November 1, 1978 appellant, then a 28-year-old letter carrier,
sustained herniated or bulging discs at L4-5 and L5-S1 and spinal stenosis while in the
performance of duty.2
By decision dated April 6, 1995, the Office granted appellant schedule awards for four
percent impairment of each leg. The period of the awards ran for 23.04 weeks, from February 9
to July 20, 1995.
In a May 7, 1996 decision, the Office terminated appellant’s compensation for wage-loss
and medical benefits with regard to his accepted employment-related injuries. It found that the
weight of the medical opinion evidence rested with Dr. Benjamin G. Cox, Jr., an Office referral
physician, who found that appellant no longer, had any residuals of his accepted November 1,
1978 employment injuries. The Office rescinded its acceptance of his claim for herniated discs
at L4-5 and L5-S1 based on Dr. Cox’s finding that there was no objective evidence to establish a
causal relationship between the herniated discs and the November 1, 1978 employment incident.
On February 19, 2009 appellant requested an oral hearing before an Office hearing
representative regarding the Office’s May 7, 1996 decision.
In a May 5, 2009 decision, the Office Branch of Hearings and Review denied appellant’s
oral hearing request, finding that it was not filed within 30 days from the May 7, 1996 decision.
It exercised its discretion and further denied his request on the basis that the issue in the case
could be addressed by requesting reconsideration before the Office and submitting evidence not
previously considered which established that he was entitled to compensation benefits.
By letter dated October 18, 2009, appellant requested reconsideration of the Office’s
termination May 7, 1996 decision. He also requested a schedule award, contending that his
worsening condition was causally related to his November 1, 1978 employment injury.3 In a
January 3, 2007 note, Dr. Steven R. Garfin, a Board-certified orthopedic surgeon, obtained a
history of appellant’s November 1, 1978 employment injury, medical treatment and social and
family background. He noted appellant’s current complaint of worsening low back and right leg
pain. Dr. Garfin listed findings on physical examination and reviewed x-rays and a magnetic
resonance imaging (MRI) scan report. He found that appellant had back and radiating right leg
pain related to his November 1, 1978 employment injury. Appellant also had degenerative
2

The record reveals that appellant retired from the employing establishment based on a January 22, 1994
settlement agreement regarding a proposal to remove him due to unsatisfactory conduct/obstruction of official mail
and unacceptable off-duty misconduct. Appellant elected to receive retirement benefits from the Office of Personnel
Management.
3

The issue of any additional permanent impairment is not before the Board in the present appeal. The Office did
not issue a final decision on this aspect of his case. See 20 C.F.R. § 501.2(c).

2

changes at L4-5 and L5-S1 and spondylolisthesis at L3-4 which was consistent with spinal
stenosis. Dr. Garfin stated that the current degree of appellant’s weakness was most likely
related to stenosis at L3-4 and other changes that may have occurred at the L4-5 or L5-S1 level.
By decision dated November 4, 2009, the Office denied appellant’s October 18, 2009
request for reconsideration on the grounds that it was not timely filed and failed to present clear
evidence of error on the part of the Office.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulations provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

3

To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.14
ANALYSIS
The merits of appellant’s case are not before the Board. His request for reconsideration
was dated October 18, 2009, more than one year after the Office’s most recent merit decision of
May 7, 1996 and, therefore, is not timely. Appellant must demonstrate clear evidence of error on
the part of the Office in issuing the May 7, 1996 decision, which terminated his wage-loss
compensation and medical benefits and rescinded the acceptance of his claim for herniated discs
at L4-5 and L5-S1 because the weight of the medical opinion evidence rested with the April 25,
1996 opinion of Dr. Cox, an Office referral physician.
The Board finds that the evidence submitted by appellant does not establish clear
evidence of error as it does not raise a substantial question as to the correctness of the Office’s
termination decision and is of insufficient probative value to shift the weight of the evidence in
favor of appellant’s claim.
Dr. Garfin reported that appellant’s back and radiating right leg pain were causally
related to his November 1, 1978 employment injury. He further advised that appellant had
degenerative changes at L4-5 and L5-S1 and spondylolisthesis at L3-4 which was consistent with
spinal stenosis. Dr. Garfin stated that the degree of his weakness was “most likely” related to
stenosis at L3-4 and other changes that occurred at the L4-5 or L5-S1 level. He did not explain
how appellant’s current back and right leg pain were due to the accepted employment-related
condition of spinal stenosis. Dr. Garfin’s report is almost 30 years after the fact and did not
provide a fully-rationalized opinion on causal relationship between appellant’s current
degenerative changes at L4-5 and L5-S1 and spinal stenosis at L3-4 or the November 1, 1978
employment injury. Further, his opinion regarding the causal relationship between appellant’s
lumbar weakness and the diagnosed lumbar conditions is of limited probative value as it is
couched in speculative terms.15 Dr. Garfin did not provide an unequivocal opinion explaining
the reasons the stenosis at L3-4 and changes at L4-5 or L5-S1 would cause appellant’s lumbar
weakness.
Appellant contention that he is entitled to compensation benefits due to residuals of his
November 1, 1978 employment injury based on Dr. Garfin’s medical opinion has not been
13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

Kathy Kelley, 55 ECAB 206 (2004) (the Board has held that opinions such as, the implant may have ruptured
and that the condition is probably related, most likely related or could be related are speculative and diminish the
probative value of the medical opinion).

4

established. As stated, this evidence does not provide an unequivocal and rationalized medical
opinion addressing the causal relationship between appellant’s current lumbar conditions and the
accepted employment injury.
CONCLUSION
The Board finds that appellant’s October 18, 2009 request for reconsideration was
untimely filed and failed to show clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the November 4, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 10, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

